          Case 2:20-cv-00377-SM Document 10 Filed 06/01/20 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF LOUISIANA


 DOMINIQUE ANTOINE JONES                                                         CIVIL ACTION

 VERSUS                                                                              NO. 20-377

 ST. BERNARD PARISH PRISON                                                      SECTION: “E”(1)



                                            OR D ER

       The Court, having considered the complaint, the record, the applicable law, the Report and

Recommendation of the United States Magistrate Judge, and the failure of any party to file an

objection to the Magistrate Judge’s Report and Recommendation, hereby approves the Report and

Recommendation of the United States Magistrate Judge and adopts it as its opinion in this matter.

Therefore,

       IT IS ORDERED that plaintiff’s complaint is DISMISSED WITH PREJUDICE as

frivolous and/or for failing to state a claim on which relief may be granted.

       New Orleans, Louisiana, this 1st day of June, 2020.




                                              _________________________________________
                                                  UNITED STATES DISTRICT JUDGE
                                                           SUSIE MORGAN
